Exhibit 10.1

AMENDMENT NO. 21 TO SERVICES AGREEMENT NUMBER 1

This Amendment No. 21 (this “Amendment”) amends Services Agreement Number 1 (the
“Services Agreement”) entered into by and between Affirmative Insurance
Holdings, Inc., a Delaware corporation (“Client” or “Affirmative”) and Accenture
LLP, an Illinois limited liability partnership (“Accenture” or “ACN”), as
amended (the “Services Agreement”), which is subject to the Master Services
Agreement entered into between Client and Accenture on October 16, 2006 (“Master
Agreement” or “MSA”), as amended, incorporated herein by reference. This
Amendment shall be deemed effective as of May 15, 2013 (the “Amendment Effective
Date”).

WHEREAS, a dispute has arisen between the Parties in connection with amounts due
under the Services Agreement;

WHEREAS, Affirmative has exercised its right to terminate the Services Agreement
for convenience in accordance with Section 17.3 of the MSA, Section 10 of the
Services Agreement, and the terms set forth in this Amendment;

WHEREAS, the Services Agreement is the only applicable services agreement
between the Parties under the MSA, and therefore, termination of the Services
Agreement shall result in the simultaneous termination of the MSA pursuant to
Section 2.1 of the MSA;

WHEREAS, the Parties agree and represent that they have satisfied the necessary
requirements of Section 18 of the MSA for Dispute Resolution in relation to any
claims regarding such termination for convenience of the MSA and the Services
Agreement; and

WHEREAS, Accenture and Affirmative desire to capture their mutual agreement, as
further set forth below, to amend the terms and conditions of the Amended
Services Agreement, to modify the services to be provided pursuant to the
Services Agreement, and to resolve a dispute between Affirmative and Accenture
in connection with amounts due under the Services Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the parties agree to the following changes:

The Services Agreement is amended as of the Amendment Effective Date as follows:

 

1. Termination for Convenience. Affirmative hereby exercises its right to
terminate the Services Agreement for convenience in accordance with Section 17.3
of the MSA, Section 10 of the Services Agreement, and subject to the terms set
forth herein.

 

2. Section 3-Term; Renewal. The Term of the Services Agreement is amended to be
from the Services Agreement Effective Date through December 31, 2013. For the
avoidance of doubt, the MSA shall terminate simultaneously on December 31, 2013
pursuant to Section 2.1 of the MSA, as the Services Agreement is the only
applicable services agreement between the Parties under the MSA.

 

3. Section 4(c)-Termination Assistance Services, is amended to provide that
Termination Assistance Services shall commence on the Amendment Effective Date
and be completed on December 31, 2013 (the “Termination Assistance Services
Completion Date”).

 

4. Schedule 4-Termination Assistance Services. In accordance with Schedule 4 to
the Services Agreement, the parties shall mutually agree to a Termination
Management Team to establish a termination assistance plan.



--------------------------------------------------------------------------------

5. Payments Due to Accenture. In consideration of the mutual promises and
covenants contained herein, the Parties agree to the revised payment schedule
below:

 

Months

   Outstanding
Balance      Estimated
Termination
Assistance
Services Fees      Termination
Amounts      Estimated
Monthly
Payments  

June 2013

   $ 903,697.98       $ 134,345          $ 200,000   

July 2013

      $ 110,376       $ 200,000       $ 300,000   

August 2013

      $ 69,048       $ 150,000       $ 250,000   

September 2013

      $ 51,576       $ 150,000       $ 250,000   

October 2013

      $ 24,560       $ 150,000       $ 250,000   

November 2013

      $ 24,560       $ 150,000       $ 250,000   

December 2013

      $ 24,560       $ 150,000       $ 250,000   

January 2014

         $ 150,000       $ 250,000   

February 2014

         $ 150,000       $ 250,000   

March 2014

         $ 150,000       $ 250,000   

April 2014

         $ 150,000       $ 250,000   

May 2014

         $ 150,000       $ 250,000   

June 2014

         $ 150,000       $ 192,922   

Total of Estimated Monthly Payments Due Accenture

  

   $ 3,192,922   

The Parties agree that this revised payment schedule reflects (i) the
outstanding balance due to Accenture for the IO and AO Services provided under
the Services Agreement, (ii) estimated amounts due for Termination Assistance
Services to be provided through the Termination Assistance Services Completion
Date, and (iii) the Termination Amounts required to be paid by Affirmative to
exercise its right to terminate the Services Agreement for convenience. The
Parties further agree that the Estimated Monthly Payments may vary based on the
actual Termination Assistance Services Fees (including any applicable
Pass-Through Expenses) incurred in rendering the Termination Assistance Services
through the Termination Assistance Services Completion Date. This revised
payment schedule supersedes and replaces any term in the Services Agreement or
MSA to the contrary, including but not limited to Schedule 5 (Pricing) and
Schedule 8 (Termination Amounts Schedule).

Accenture shall invoice Affirmative for the Monthly Payments each month as set
forth in Section 10.7 of the MSA, consistent with the terms of this Amendment
and the revised payment schedule, which invoices shall reflect the actual
Termination Assistance Services Fees. Provided that Affirmative makes payment of
all undisputed invoices issued in accordance with the terms of this Amendment
and the revised payment schedule, Accenture shall release Affirmative from all
further payment obligations pursuant to the Services Agreement and MSA.

 

6. Section 10-Additional Termination Rights. Accenture may terminate the
Services Agreement at any time for the failure by Affirmative to pay charges
owed to Accenture on the due date without being subject to a cure period for
such amounts due. For the avoidance of doubt, Accenture reserves the right to
suspend or terminate performance of Services, and the MSA and Services
Agreement, immediately until Accenture receives such outstanding payment in
full.

 

7. Affirmative Release. Affirmative hereby releases and waives any claims it may
have against Accenture for work done prior to the Amendment Effective Date and
waives any claim or argument to reduce the amounts to be paid in accordance with
the Schedule set forth in this amendment.

 

8. Conflict. In the event of a conflict between the terms of this Amendment, the
Services Agreement and any amendment thereto, or the MSA, the terms of this
Amendment shall take precedence and control.



--------------------------------------------------------------------------------

9. Defined Terms. Capitalized terms used in this Amendment and not otherwise
defined herein shall have the meanings set forth in the Services Agreement and
the MSA.

 

10. Effect of Amendment. Except for the changes specifically set forth in this
Amendment, all other terms and conditions of the Services Agreement and the MSA
shall remain unmodified and in full force and effect.

 

11. Binding Nature. This Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective legal representatives,
successors and assigns.

 

12. Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which shall constitute one
instrument.

<remainder of page intentionally left blank>



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have signed this Amendment as of the
dates below and such Amendment is effective as of the Effective Date.

 

AFFIRMATIVE INSURANCE HOLDINGS, INC.       ACCENTURE LLP By:  

/s/ Michael J. McClure

    By:  

/s/ Brian Barrett

  (Authorized Signature)       (Authorized Signature) Name:  

Michael J. McClure

    Name:  

Brian Barrett

  (Printed or Typed)       (Printed or Typed) Title:  

Acting CEO

    Title:  

Managing Director

  (Printed or Typed)       (Printed or Typed)